DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Naware (2016/0096326).
Naware discloses a build plate for use in an additive manufacturing process, wherein the build plate 10 has an upper surface 20 to which a material deposited from a print head 12 is built into an article 14, wherein the built plate 10 includes a multiple numbers of modular elements 30, which consists of contact plate 32, temperature control module 34 and an insulating plate 36; wherein each temperature control modules 34 includes heating/cooling mechanisms 38 and 
In regarding claims 1, 9-10, and 19-20, Naware fails to disclose the step of halting the additive manufacturing process in responding to an abnormal temperature fluctuation from the thermocouple avoiding complete build plate separation of the part.  However, Naware recognized that the temperature and the temperature distribution across the build plate and across the forming part are selectively controlled in order to reduce or eliminate the curling, warping, delamination, or distortion of the part being built [0039].  Naware also discloses all the apparatus structures such as temperature sensors 40, connected to a temperature control modulus 34 and the controller 50, which process all of the variables, inputs and parameters to determine the appropriate temperature in each module 34 based on the variables, inputs and parameters, which in turn determines the appropriate heating or cooling of the contact plates 32 [0033] to prevent delamination or distortion of the part being built [0039].  Because Naware using the same apparatus structures to solve the same part delamination and stress relaxation problems as disclosed by the claims,  it would also have been obvious to one of ordinary skill in the art to have recognized that Naware is capable of performing the same control step of halting the manufacturing process when/if the temperature of the build plate is out of controlling range. 
Regarding claims 2-3, 11-15, and 21, wherein the temperature sensors 40 are located inside respective temperature control modules 34, which are housed on the underside of the contact plate 32 and in the build plate 10, [0032].  The spaces where there temperature sensors 
Regarding claims 4-8, 16-18, Naware further discloses that the temperature control modules 34, which includes the temperature sensors 40, can communicate with and are controlled by the controller 50 wirelessly or via fixed connections, such as circuit paths or wires [0033].  It is within the scope of one of ordinary skill in the art to design proper circuit paths depending on the arrangement of the apparatus structures and the desired location of the sensors relative to the controller. 

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743